Citation Nr: 9912057	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
December 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating decision 
in which the RO denied service connection for a right arm 
disorder and reopened a claim for service connection for a 
left knee disorder and denied it on the merits.  In a March 
1996 decision, the Board granted service connection for a 
left knee disorder; the issue of entitlement to service 
connection for a right arm disorder was remanded for 
evidentiary development to include a VA examination.  The 
issue of entitlement to service connection for a right arm 
disorder was been returned to the Board for further appellate 
consideration.  In an August 1997 rating action, the RO 
denied increased ratings for the veteran's right and left 
knee disorders.  In an April 1998 decision, the Board 
remanded the issue of entitlement to service connection for a 
right arm disorder for evidentiary development to include a 
VA examination.  While the case was at the RO on remand, the 
veteran filed a timely Notice of Disagreement (NOD) to the 
August 1997 rating action which denied increased ratings for 
the veteran's right and left knee disorders.  A Statement of 
the Case (SOC) was issued and a timely substantive appeal 
received.  As such, all three of the issues listed on the 
title page of this decision have been developed for review 
and are properly before the Board for appellate consideration 
at this time.  The issue involving the veteran's right upper 
extremity has been recharacterized as set forth on the title 
page of this decision.


REMAND

I.  Service Connection for a Right Elbow Disorder

The text of the April 1998 Board remand is incorporated 
herein by reference for the purpose of factual background.


At the time of the previous remand, the veteran had indicated 
that he was a prisoner of war in Germany.  The veteran's DD-
214 also reflects that he was awarded the Purple Heart, in 
addition to other service medals.  In the remand order, the 
Board requested clarification of the veteran's prisoner of 
war status and also requested that the RO obtain a copy of 
the citation underlying the Purple Heart award.  In a March 
1996 statement, the veteran clarified that he was never 
captured by the enemy and placed in a POW camp while serving 
in the European theater during WWII.  He reported that his 
unit was clearing a town and fighting German forces from 
house to house when he happened to encounter the enemy in one 
house; the veteran said that he was captured and held for a 
couple of hours until they were overrun by American troops 
and the veteran was returned to his unit.  He indicated that 
he was never in the hands of a German POW camp in any way.

The veteran provided an authorization for the RO to obtain a 
copy of his treatment records pertaining to the right upper 
extremity from John L. Dobson, M.D., his treating 
orthopedist.  In May 1996, the veteran's daughter submitted 
notes from two of the veteran's office visits with Dr. Dobson 
in April 1996.  He was noted to have injured his right arm 
and both knees in service during WWII when a building he was 
in was shelled by a German tank.  Office notes from April 
1996 reflect that the veteran was seen in 1992 for treatment 
of his left elbow.  Examination of the right upper extremity 
in April 1996 showed full range of motion of the right 
shoulder.  The right elbow had full and equal flexion when 
compared with the left elbow, which was not capable of full 
extension.  The right elbow lacked about 5 degrees of full 
extension and hyperextension when compared with the left 
elbow.  When the elbow was extended, the supination was 
limited to about 80 degrees and there was pain at the 
extremes as there was at full pronation.  Grip strength was 
mildly limited on the right.  X-rays of the right elbow were 
strikingly abnormal with significant degenerative and 
posttraumatic arthritis involving the radiohumeral joint more 
than the ulnar humeral joint.  There was spurring about the 
radial head, about the olecranon, a large bony spur and 
osteophyte in the medial aspect of the elbow and narrowing of 
the joint.  A Greenleaf Evaluation of the right elbow was 



recommended.  The results of the Greenleaf evaluation showed 
a 20 percent loss of extension of the right elbow and a 15 
percent loss of supination of the right elbow.  
The findings resulted in a 5 percent impairment of the 
veteran's dominant right upper extremity.  All of Dr. 
Dobson's treatment records of the veteran were not obtained 
or associated with the claims folder by the RO.

The veteran was seen for a VA examination of his right upper 
extremity in June 1996.  In a handwritten report, the 
examiner noted that the veteran was injured in a blast and 
collapse of a building in WWII.  He did not receive any 
medical treatment and returned to duty.  The veteran 
complained of a current inability to open a door with his 
right shoulder extended at 90 degrees.  He related the onset 
of his symptoms to the past several years.  On examination, 
there was no swelling of the right upper extremity.  Flexion 
of the right elbow was possible to 140 degrees; extension was 
possible to 15 degrees; pronation was to 80 degrees, and 
supination was possible to 75 degrees.  X-rays of the right 
elbow revealed osteoarthritis.  The examiner diagnosed the 
veteran with a gunstock deformity of the right elbow, 
manifested by a lack of 15 degrees of full extension.  On the 
first page of the examination report, the examiner noted that 
the veteran's disorder was most likely secondary to childhood 
epiphyseal injury; on the final section of the examination 
report, he stated that the right upper extremity disorder was 
probably not related to service.  There is no evidence in the 
claims folder of pre-service injury of the right upper 
extremity.  In any event, we noted that assuming, for the 
sake of argument, that the presumption of soundness at 
enlistment could be rebutted by clear and unmistakable 
evidence showing the presence of a pre-service right arm 
injury, the physician would be obligated to comment as to 
whether it increased in severity during service.  In the text 
of the April 1998 remand, the Board, pursuant to the 
provisions of 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 
(d), accepted the veteran's contention that he sustained an 
injury to the right upper extremity in service.  The case was 
remanded, in part, to obtain a medical opinion as to whether 
the veteran's injury to the right upper extremity in service 
is related to any current right arm or elbow pathology.



Pursuant to the remand, the veteran was seen for a VA 
orthopedic examination of his right upper extremity in July 
1998.  The veteran reported the gradual onset of right arm 
pain a few years earlier.  He sought treatment with Eric 
Mein, M.D., in 1996.  There was some reference to the fact 
that the veteran had sustained some injury to his right elbow 
in service during WWII.  He indicated that he is unable to 
grip anything tightly with his right arm and has flare-ups 
with weather changes.  He denied pain at rest.  On 
examination, the right elbow extended from 35 degrees to 170 
degrees; extension was lacking 10 degrees.  There was no 
tenderness over the right epicondyles and no swelling.  
Extension of the right elbow was not associated with visible 
discomfort.  Supination in the right elbow was observed to be 
full and pronation was possible to 90 degrees.  X-rays of the 
right humerus and elbow showed slight demineralization of the 
humerus with no bone destruction or fracture.  Calcifications 
were seen around the epicondylar regions of the distal 
humerus both medially and laterally.  The diagnostic 
impression was peri-articular calcification with tendonitis 
of the medial and lateral epicondyle of the right elbow.  
Following a review of the claims folder and the remand order, 
the examiner indicated that it would seem highly improbably 
that the veteran's current right elbow disorder would have 
its onset 53 years after the explosion in service.  The first 
documented evidence post-service was not until 1996.  While 
the examiner stated that it was not possible to totally 
exclude the relationship of the in-service injury and the 
onset of the current symptoms, it seems not entirely probable 
that there was a relationship between the two after more than 
50 years.

Private treatment records were received from HealthSouth 
Rehab in Virginia Beach, Virginia.  An evaluation done at 
that facility showed right elbow extension of 20 degrees, 
with a resulting 2% impairment of the right elbow.  No other 
comment was made other than to note that the total upper 
extremity impairment was 7% including a 5% right hand 
impairment.

Although it was specifically requested by the Board in the 
April 1998 remand, the RO did not obtain a copy of all of the 
veteran's treatment records from Dr. Dobson.  As noted in the 
April 1998 Board remand, the veteran and his representative 
had 


taken exception to the absence of these records.  It was for 
this reason, in particular, that the receipt of such records 
and their association with the claims folder was mandated.  
Where the remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Despite the fact that we have 
obtained the requested VA medical opinion regarding the 
etiology of the veteran's current right elbow disorder, we 
are constrained to remand again to obtain the referenced 
medical treatment records from Dr. Dobson and associate them 
with the claims folder before making a final decision on the 
merits with respect to the issue of entitlement to service 
connection for a right elbow disorder.


II.  Increased Ratings for Left and Right Knee Disorders

The veteran and his representative contend, in essence, that 
his left knee disorder and right knee disorder are more 
disabling than currently evaluated and warrant increased 
ratings.

Following a complete review of the claims folder, the Board 
finds that further development is required.  As documented 
previously in the March 1996 Board remand, the veteran 
sustained injury to both the left knee and right knee in 
service as a result of a shell explosion which knocked the 
veteran unconscious.

On a recent VA orthopedic examination in September 1996, the 
focus of the examination was on the veteran's left knee only.  
The veteran reported a history of injury to his left knee in 
service following a parachute jump, as well as the collapse 
of a building on his left knee.  He complained of current 
pain and swelling in the left knee at night.  On examination, 
the veteran was noted to be mild varus of both the left knee 
and right knee.  There was no evidence of swelling in the 
left knee.  Range of motion in the left knee revealed flexion 
possible from 10 degrees to 110 degrees.  Extension was noted 
to be lacking 10 degrees.  X-rays of the left knee showed 
mild progression of degenerative changes when compared to 
earlier x-rays 


in 1987 and 1982, with some peripheral vascular 
calcification.  There was no examination of the veteran's 
right knee at that time.  The Board also notes that there was 
no consideration or report of findings by the VA examiner at 
the September 1996 VA examination, with respect to weakened 
movement, excess fatigability or incoordination in either the 
left knee or right knee, and no consideration of whether 
there is greater limitation of motion in the left knee or 
right knee due to pain on use, including during flare-ups, 
pursuant to the provisions of 38 C.F.R. §§ 4.40, and 4.45, 
and the guidelines set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further examination of both the left knee 
and right knee is required to comply with the holding of 
DeLuca, supra.

Private treatment records from John L. Dobson, M.D., dated in 
February 1997 reflect that the veteran's right knee had given 
way several weeks earlier, resulting in twisting and 
additional pressure on the left knee.  The veteran reported 
increased pain since that time, to include difficulty going 
down steps.  On examination, the left knee showed significant 
varus and palpable osteophytes medially with tenderness.  The 
most significant tenderness was observed to be subpatellar, 
going from flexion to extension and associated with 
significant grading.  There was also some lateral tenderness 
present.  X-rays of both knees were reviewed and were 
reported to show significant arthritic changes, especially on 
the medial aspect of both knees.  A sunrise view of the left 
knee showed mild tilting with arthritic spurring and four 
quadrant arthritic changes.

In his July 1998 Notice of Disagreement (NOD), the veteran 
requested a current VA orthopedic examination to ascertain 
the severity of both his left knee disorder and right knee 
disorder.  The veteran has not been afforded a VA examination 
of either knee since the September 1996 examination, at which 
time an evaluation of the veteran's right knee disorder was 
not conducted.  Insofar as the veteran has alleged a 
worsening of both his left knee disorder and right knee 
disorder, and considering the inadequacy of the current 
clinical findings to comply with DeLuca, supra, further VA 
examination is warranted.



Under the circumstances, the issues of entitlement to 
increased ratings for a left knee disorder and a right knee 
disorder are REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his right elbow since July 
1998, the date of the last VA examination 
of that anatomical region, or for the 
left or right knee disorder since 
December 1997, the date of the most 
recent treatment records pertaining to 
either knee that is currently in the 
claims folder.  Based on his response, 
the RO should obtain a complete copy of 
all treatment records referable to the 
veteran's left knee or right knee, and 
associate them with the claims folder.

2.  The RO should obtain a complete copy 
of all treatment records pertaining to 
the veteran's right upper extremity from 
Dr. Dobson.  All records obtained should 
be associated with the claims folder.  
The RO is advised that the claims folder 
should not be returned to the Board until 
all of the veteran's treatment records 
from Dr. Dobson have been associated with 
the claims folder.

3.  Following receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a VA orthopedic 
examination.  The examiner MUST review 
the entire claims folder, including a 
copy of this REMAND, prior to the 
examination and he/she should indicate in 
the report of examination that a review 
of the claims folder was accomplished.  
The purpose of the examination is to 
assess the current severity of the 
veteran's left knee 


and right knee disorders.  All findings 
should be reported in detail.  In 
particular, the examiner should (a) 
conduct range of motion studies of both 
the left knee and right knee and specify 
the range of flexion and extension in 
degrees; (b) comment as to whether there 
is slight, moderate, or severe impairment 
of the left knee and right knee, as 
reflected by any recurrent subluxation or 
lateral instability; (c) review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the demonstrated disability in 
the left knee and right knee upon the 
veteran's ordinary activity and on how it 
impairs him functionally, particularly in 
the work place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45 (1998).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claims should be 
readjudicated.  If the determinations remain adverse to the 
veteran, both the appellant and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case, if such is in order.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless 


otherwise notified.  The purpose of this remand is to obtain 
clarifying data and to comply with a precedent decision of 
the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

